Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered January 22, 2010 in a personal injury action. The order granted the motion of plaintiff for leave to file and serve an amended summons and complaint naming Iskalo Electric Tower, LLC and Iskalo Development Corp. as defendants in place of Iskalo Holding Corporation.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Scudder, P.J., Fahey, Carni, Green and Gorski, JJ.